United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1469
Issued: April 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2017 appellant, through counsel, filed a timely appeal from a May 30, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty causally related to compensable factors of her federal
employment.
On appeal counsel asserts that the May 30, 2017 decision is contrary to fact and law.
FACTUAL HISTORY
On July 31, 2015 appellant, then a 45-year-old wage and hour investigator working parttime modified duty, filed a traumatic injury claim (Form CA-1), alleging that at 9:30 a.m. on
July 29, 2015, she felt chest pain as she was working at her desk. Appellant’s supervisor, N.H.,
indicated on the claim form that at approximately 10:00 a.m. an information technology (IT)
contractor and I.W., the director of operations, were at appellant’s desk, and that at
approximately 10:05 a.m., appellant told the director that she was not feeling well and was going
to the building’s nurse. She advised on the form that the employing establishment was
controverting the claim.
A brief emergency department note dated July 29, 2015 included a diagnosis of chest
pain. It advised that she was to follow-up with her primary care physician.
On an attending physician’s report (Form CA-20) dated August 17, 2015 Dr. Kaihua
Kevin Lai, an attending Board-certified internist, noted a date of injury of July 28, 2015. He
advised that appellant was seen in follow-up for neck and shoulder pain, referred appellant to a
psychiatrist, and advised that she was totally disabled.
By letter dated September 3, 2015, OWCP informed appellant of the type of evidence
needed to establish her claim. It afforded her 30 days to submit the requested information.
Appellant subsequently submitted a City of Chicago Emergency Medical System’s
report, dated July 29, 2015, which indicated that appellant was transported for breathing
problems and chest pain. Electrocardiogram (EKG) studies performed en route to the hospital
were normal. An emergency department report indicated that appellant was admitted at 11:24
a.m. on July 29, 2015 and discharged at 2:03 p.m. on July 30, 2015. On admission, Dr. Sara M.
Hock, Board-certified in emergency medicine, noted complaints of chest pain, left shoulder and
neck pain, and a history that, following an argument at work, appellant developed severe chest
pain radiating into the left arm with worsening chronic left shoulder pain and shortness of breath,
diaphoresis, nausea, and lightheadedness. Physical examination demonstrated no acute changes.
Two EKG studies were negative. A cardiac stress test was normal. Dr. Nadim Hafez, Boardcertified in emergency medicine, listed discharge diagnoses of other chest pain, unspecified
essential hypertension, unspecified hyperlipidemia, Type II diabetes, shortness of breath, nausea,
dizziness, and giddiness. He advised that there was no evidence of an immediate life-threatening
or surgical condition.
On August 11, 2015 appellant e-mailed her supervisor N.H., relating that she had been
taken from work by ambulance to the emergency room on July 29, 2015. She stated that I.W.

2

was at her desk, and that she told I.W. she was not feeling well and was going to the medical unit
where the nurse examined her and decided to call an ambulance. Appellant indicated that she
was awaiting treatment and had not been given a return-to-work date.
In an October 18, 2015 narrative statement, appellant alleged that hostile working
conditions and disparate treatment, especially since N.H. became her supervisor, aggravated her
medical conditions and employment injuries. She asserted that N.H. had threatened her since
September 19, 2013 when N.H. clarified her intent to fire appellant. Appellant listed 2013 and
2014 performance appraisals when N.J. rated her “needs to improve,” failure to address requests
for reasonable accommodations, and an ergonomic assessment as causing her emotional
condition. She noted that on April 16, 2015 N.H. had tried to amend a limited-duty assignment
for appellant’s case, OWCP File No. xxxxxx390.3 Appellant referenced a June 16, 2015 midyear evaluation meeting where N.H. told her she was failing all standards, noting that N.H.
refused her request for union representation at the meeting.
As to the events of July 29, 2015, appellant indicated that, because she had been
threatened with disciplinary action if she failed to complete employment duties, she was in
communication with the IT department to resolve issues and, because N.H. refused to give
appellant assistance, she contacted I.W. who came to appellant’s desk where they discussed
N.H.’s failure to provide reasonable accommodations. Appellant indicated that she became
extremely anxious with a rapid heartbeat and shortness of breath and left to go to the medical
unit and was then transported to a hospital emergency department. She noted that she had filed
numerous grievances and Equal Employment Opportunity (EEO) claims that were pending.
Appellant concluded that the development of her emotional condition had been continual and
culminated with the July 29, 2015 incident. She submitted evidence regarding several EEO
claims.
In a June 17, 2014 treatment note, Dr. Lai noted seeing appellant for sharp chest pain and
left arm pain. He discussed examination findings and noted that an EKG was normal. Dr. Lai
diagnosed chest pain, chest wall strain, and anxiety disorder. On November 2, 2015 he noted
seeing appellant for evaluation of anxiety and panic attack secondary to job stress caused by
hostile treatment at work since 2011 when she was assigned a new supervisor. Dr. Lai indicated
that appellant was treated with medication in 2011. He diagnosed anxiety as an acute reaction to
exceptional stress, and work-related stress. Dr. Lai advised that appellant’s symptoms were
triggered and aggravated by stress at work, noting that she had no prior panic attack in the past.
He concluded that appellant should remain off work. On January 4, 2016 Dr. Lai recommended
psychiatric evaluation. In a January 13, 2016 treatment note, he advised that appellant had
numerous medical issues, and was feeling more stressed, with anxiety and depression, due to her
chronic back pain, neck pain, knee pain, difficulty ambulating, and inability to work.

3

The record indicates that appellant has two other FECA claims. One is an accepted claim, adjudicated under
File No. xxxxxx390. Under that claim, appellant has a pending Board appeal of a January 20, 2017 OWCP
decision, assigned Docket No. 17-1004. That appeal will be adjudicated separately. Appellant also has a claim,
adjudicated under File No. xxxxxx524. Under that claim, appellant has a pending Board appeal of a February 7,
2017 OWCP decision, denying appellant’s claim, assigned Docket No. 17-1738. That appeal will also be
adjudicated separately.

3

In February 12 to March 18, 2016 progress notes, Patricia Merriman, Ph.D., a clinical
psychologist, noted seeing appellant for pain management and psychological adjustment to work
stress. Appellant struggled with anxiety and distress resulting from pain and related stressors.
She diagnosed panic disorder without agoraphobia. On May 20, 2016 Dr. Merriman noted first
seeing appellant on February 5, 2016 when she reported that, following a panic attack at work on
July 29, 2015, she was taken to an emergency room and thereafter began medical leave.
Appellant related that she had a prior history of anxiety which was managed with medication
until the onset of hostile work conditions, which stemmed from a 2014 work injury and failure to
provide accommodations which led to the panic attack. Dr. Merriman described appellant’s
treatment and recommended psychiatric evaluation.
In an undated statement, I.W. disputed appellant’s October 15, 2015 statement. She
noted that appellant attributed the July 29, 2015 incident to long-term anxiety caused by her
supervisor, her inability to complete tasks because she had not received reasonable
accommodations, and hostile work conditions and disparate treatment. I.W. indicated that she
received no e-mail from appellant about accommodation and that she did not state that N.H.
should have provided accommodation. She related that on July 29, 2015, K.S., an IT specialist,
came to her office to report that appellant informed him her printer was not working, although he
had already fixed it. I.W. and K.S. then went to appellant’s work area to ascertain the problem
and, upon arrival, appellant asked her about a footrest and keyboard which she was supposed to
have. She indicated that she told her to contact R.U., the safety officer, about this. I.W.
indicated that appellant asked if she needed to be there while K.S. inspected her printer
connections and was told no, and appellant indicated she was going to the medical unit. She
indicated that appellant did not appear to be in distress, did not request to be escorted, left at
about 10:15 a.m., and, according to the medical unit’s sign in log, arrived there at 10:45 a.m.
I.W. noted that at 10:27 a.m. appellant called OWCP regarding File No. xxxxxx390.4 She
advised that appellant was reprimanded on July 13, 2015, and also received a proposed
suspension on October 19, 2015 for failure to complete assignments. I.W. noted that, in a
grievance response to the letter of reprimand, appellant indicated that she was unable to do her
work because she did not receive reasonable accommodations to her work space. She indicated
that appellant had received multiple responses to her accommodation request, including an
April 2, 2015 ergonomic assessment of her workstation conducted by R.U., the regional
occupational health specialist, and that on April 14, 2015, a workers’ compensation nurse case
manager conducted a worksite visit and determined that appellant could perform her duties with
the exception of top drawer filing. I.W. also noted that on May 20, 2015 appellant’s attending
physician returned appellant to full duty under File No. xxxxxx390. She advised that all
accommodations were addressed, noting that appellant was furnished an electric stapler, electric
two-hole punch, headset, document holder, headset, footrest, and ergonomic mouse.
I.W. forwarded an April 6, 2015 memorandum from R.U. to appellant which described an
April 2, 2015 ergonomic assessment of appellant’s workplace. It described recommendations.
Also forwarded was a November 12, 2015 grievance denial from N.H. to appellant.5 N.H.
explained that appellant, who was working four hours daily, was required to work between the
4

Id.

5

The grievance was filed in response to a letter of reprimand.

4

hours of 8:00 a.m. and 4:00 p.m. because the quality of her work was well below an effective
level, and those were the hours when N.H. had the greatest opportunity to provide guidance and
feedback. N.H. also responded to appellant’s grievance that reasonable accommodations had not
been provided that would enable her to do her work. She noted that appellant had been assigned
12 files to review and provide notes. N.H. was not required to pull case files, to use a computer,
or a telephone to review these applications. She indicated that appellant had not submitted one
reviewed application. N.H. also noted that appellant was informed that a meeting would be held
on a weekly basis to discuss appellant’s assignments, to begin on June 10, 2015 at 10:30 a.m.,
and that appellant was verbally reminded of this at 7:38 a.m. that day, but she did not report for
the meeting at the scheduled time or request that it be rescheduled.
In a July 13, 2016 decision, OWCP denied appellant’s claim because the evidence of
record failed to establish that appellant experienced the alleged events or employment factors.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review and submitted additional evidence. In a July 8, 2016 report, Dr. Joseph Beck, a
Board-certified psychiatrist, noted that appellant met the criteria for post-traumatic stress
disorder (PTSD) due to work-related stress. He indicated that she perceived prejudicial
treatment from management, including her supervisor. Dr. Beck also diagnosed major
depression, recurrent, moderate. On September 21, 2016 he advised that appellant’s condition
required that all work be performed at home because her current work environment exacerbated
her PTSD symptoms. On an attending physician’s report (Form CA-20) dated March 3, 2017,
Dr. Beck noted that appellant reported that she had been injured at work in 2015. He diagnosed
PTSD and checked a form box marked “yes,” indicating that it was employment related, noting
that appellant reported that she was threatened at work which exacerbated her PTSD symptoms.
Dr. Beck advised that she was totally disabled.6
On September 6, 2016 Dr. Merriman reiterated her findings and conclusions.
On February 24, 2017 appellant filed a notice of recurrence (Form CA-2a) indicating that
a recurrence occurred on February 23, 2017 when the employing establishment would not
recognize her medical restrictions under File No. xxxxxx390 and failed to furnish recommended
ergonomic equipment. N.H. noted on the claim form that, under File No. xxxxxx390, appellant’s
physician returned her to full duty on May 21, 2015. She continued that appellant had an
additional claim, File No. xxxxxx524, which had been denied by OWCP.7
During the hearing, held on March 14, 2017, appellant testified that when she returned to
limited duty on March 30, 2015 following an employment injury, N.H. did not furnish
ergonomic equipment and ignored her e-mails. She stated that on July 29, 2015, in response to
an e-mail, I.W. came to observe her workstation. Appellant noted that, while they were talking,
she began having chest and left arm pain and shortness of breath. She told I.W. that she was
going to the medical unit. Appellant maintained that she immediately went to the medical unit,
6

Appellant also submitted a January 13, 2015 report from Dr. Mitchell J. Weiss, a chiropractor, who noted her
complaints of head, neck, arm and leg and ear pain since a November 2014 employment injury.
7

Supra note 3.

5

but had to wait, and while waiting called OWCP about another claim. She explained that she
had filed a third claim for a July 17, 2015 injury that occurred when she was adjusting her chair.
Appellant testified that she began taking anxiety medication in November 2012 due to an
incident with her supervisor, and that she continued to take medication. She stated that it felt
like she was arguing with I.W. on July 29, 2015 because her needs were not being met by the
employer and she was becoming frustrated. Appellant also testified that a February 23, 2017
incident caused a panic attack. She stated that she had been threatened by a coworker who
screamed at her, told her she would “get her,” and made a threatening pistol-like gesture with her
hand. Counsel maintained that this was an occupational disease claim, not a traumatic injury
claim.
By letter dated March 15, 2017, OWCP informed appellant that as her claim had been
denied under File No. xxxxxx039, there could be no claim for recurrence.
Subsequent to the hearing appellant submitted a March 3, 2017 treatment note in which
Dr. Beck advised that appellant’s PTSD had deteriorated.
The record includes February 22, 2017 employing establishment decision regarding
appellant’s reasonable accommodation request sent to appellant by N.H. This included 55
accommodation requests made by appellant, 18 medical restriction requests, and requests by
Dr. Merriman and Dr. Beck that appellant be allowed to work from home. N.H. advised that
appellant would not be allowed to change her supervisor, that she had the right to union
representation for any meetings that were disciplinary in nature or could lead to discipline, that
she was expected to report for full duty on February 27, 2017 on a regular schedule and would be
held to the position standards regarding caseload, would not be allowed open-ended and
indefinite absences from work for various medical appointments, and her request to telework was
denied. She noted that additional ergonomic equipment would be provided. N.H. explained that
appellant had required significant close supervision prior to her absences, that the EEO office
found no jobs matching appellant’s search criteria for a different position, and that the decision
had been reviewed by the Civil Rights Center and the Counsel for Labor Relations in the
Solicitor’s office. Appellant was informed that she could file an EEO complaint.
Appellant submitted a number of e-mails dated March 27, 2015 to February 10, 2017.
These addressed her requests for reasonable accommodations including the ability to telework,
her assertion that she had not been furnished ergonomic modifications, and employing
establishment efforts regarding furnishing her with ergonomic modifications.
In a February 24, 2017 e-mail, appellant alleged that the previous day she was threatened
by a coworker, L.G., who sat next to her and this made appellant feel intimidated and unsafe at
work. She requested that the incident be investigated and appropriate measures taken to ensure a
safe workplace environment that was free from threats and intimidation. Appellant further
requested that she be provided a private work space during the investigation where she would not
encounter LG. and, if no such space was available, that she be allowed to telework until the
situation was resolved. She indicated that she had reported the incident as soon as it happened.
W.V., Deputy Director of Operations, submitted an undated response to appellant’s
hearing testimony. He indicated that on July 29, 2015 I.W. went to appellant’s workstation, not

6

at her request, but because K.S. from IT came to I.W.’s office as appellant was having telephone
and computer connection problems. I.W. then accompanied K.S. to appellant’s workstation.
W.V. maintained that appellant had not asked I.W. to observe her workstation and, when
appellant asked I.W. about ergonomic equipment, I.W. told her that her contact was R.U. He
indicated that I.W. did not observe appellant having breathing problems and after observing K.S.
work on appellant’s computer cables, appellant informed I.W. that she was going to the health
unit to see what they could do for her. I.W. did not tell appellant not to ask for help from others
and would not classify the discussion she had with appellant that day as an argument. She noted
that on July 29, 2015 appellant left her workstation at approximately 10:15 and did not log into
the medical unit until 10:44. As to the February 23, 2017 incident, I.W. indicated that appellant
had filed an EEO complaint that was under investigation and noted that, as appellant was not
working at that time, she had not been interviewed. She advised that witnesses reported that the
conversation was not hostile and that the coworker spoke to appellant professionally and in a
nonthreatening manner. In an attached e-mail dated May 7, 2015, N.H. noted that an electric
stapler and electric two-hole punch were given to appellant that morning. In an e-mail dated
July 29, 2015, K.S. noted that he was able to get appellant on the network, but that the telephone
had to be reset or replaced. He indicated that he was researching the issue.
Appellant provided an undated narrative statement in which she disagreed with some of
W.V.’s assertions. She indicated that I.W. was copied on many e-mails about the failure to
furnish ergonomic modifications, and that when she received the electric stapler and two-hole
punch, she could not plug them into floor cables and was told by N.H. that she could not ask for
help. Appellant noted that she then called K.S. for assistance. She indicated that on July 29,
2015 she became frustrated during her discussion with I.W. about her concerns. Appellant noted
that she had an accepted work injury on November 20, 2014, when she stopped work, and
returned to modified duty on March 30, 2015. After the ergonomic assessment by R.U. on
April 2, 2015, she had difficulty receiving the recommended equipment and help with
recommended modifications to her workstation. Appellant was continually harassed by N.H.
who also inappropriately tried to amend her modified-duty assignment. She also indicated that
she had problems regarding her time sheet and was improperly denied leave without pay when
she began working four hours daily which, she maintained, was per her doctor’s instructions, and
was also inappropriately given a notice of reprimand. Appellant further indicated that she had
another traumatic injury claim due to a July 17, 2015 injury that occurred when she was
adjusting her office chair and became entangled with her telephone cord. Regarding the
February 23, 2017 incident, she indicated that she received a call from a private employer who
reported that L.G., the coworker, had not returned any of her calls and that she needed a return
call. Appellant related that she sent N.H. a memorandum describing the employer’s complaint,
which N.H. shared with L.G. who then came to appellant’s desk and threatened her.
In support of her concerns, appellant attached a March 31, 2016 e-mail from R.U. in
which he informed her of the medical evidence needed regarding her accepted claim. In e-mails
dated May 10, 29, and June 4, 2015 from appellant to N.H., appellant discussed her concerns
about mid-year and annual reviews, the delay in authorizing ergonomic equipment. Additional
e-mails pertained to work assignments, leave requests, her ergonomic assessment and equipment
provided, a voicemail message in which appellant assigned assistance to coworkers and N.H.’s
response to not assign work to others, appellant’s disagreement with a medical management
nurse’s assessment, and appellant’s disagreement with R.U. about her limited-duty assignment in
7

April 2015. Appellant additionally submitted a June 3, 2015 letter in which N.H. informed her
that her request for four hours of LWOP daily was denied. A copy of the July 13, 2015 notice of
official reprimand for failure to follow instructions and providing incorrect information was also
included.
In a May 30, 2017 decision, an OWCP hearing representative noted that the claim would
be adjudicated as an occupational disease claim. She denied the claim, however, finding ground
that appellant had not established any compensable factors of employment. The hearing
representative found that many of the claimed factors were administrative in nature and no error
or abuse on the part of employing establishment management has been shown. She further found
that the record did not establish that appellant was harassed by N.H. or other management
officials, and that her reasonable accommodation requests had been addressed properly. As to
the events of July 29, 2015, the hearing representative found that the evidence of record did not
support appellant’s description of the events. She also found that appellant submitted
insufficient evidence to support that the February 23, 2017 incident occurred as alleged.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.8 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.9 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.10
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,11 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.12 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

28 ECAB 125 (1976).

12

See Robert W. Johns, 51 ECAB 137 (1999).

8

results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment, or by the nature of the work.13 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.14 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.15 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.16
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.17 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.18
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.19
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO, which is charged with statutory authority to investigate and evaluate such matters in
the workplace. Rather, in evaluating claims for workers’ compensation under FECA, the term
“harassment” is synonymous, as generally defined, with a persistent disturbance, torment or
persecution, i.e., mistreatment by co-employees or coworkers. Mere perceptions and feelings of
harassment will not support an award of compensation.20
ANALYSIS
The Board finds that appellant has not established an employment-related emotional
condition in the performance of duty because she has not established a compensable factor of
employment.

13

Lillian Cutler, supra note 11.

14

J.F., 59 ECAB 331 (2008).

15

M.D., 59 ECAB 211 (2007).

16

Roger Williams, 52 ECAB 468 (2001).

17

Charles D. Edwards, 55 ECAB 258 (2004).

18

Kim Nguyen, 53 ECAB 127 (2001).

19

James E. Norris, 52 ECAB 93 (2000).

20

Beverly R. Jones, 55 ECAB 411 (2004).

9

Appellant has not alleged that her emotional condition was due to any specific job duties
as in Cutler. Rather, she has alleged that the employing establishment inappropriately rated her,
disciplined her, refused union representation, did not properly complete time sheets, failed to
furnish ergonomic equipment, and improperly denied reasonable accommodation. Appellant
further alleged that she was harassed, especially by N.H., and worked in a hostile work
environment. She specifically described incidents that occurred on July 29, 2015 and
February 23, 2017 as causing her diagnosed depression and PTSD.
As a general rule, a claimant’s reaction to administrative or personnel matters falls
outside the scope of FECA.21 The Board has long held that disputes regarding discipline and
performance appraisals are administrative functions of the employer and, absent error or abuse,
are not compensable. Allegations that the employing establishment engaged in improper
disciplinary actions and issued unfair performance evaluations, improperly assigned work duties
relate to administrative or personnel matters, unrelated to regular or specially assigned work
duties and do not fall within the coverage of FECA. Although the handling of disciplinary
actions, evaluations and leave requests, the assignment of work duties, and the monitoring of
work activities are generally related to the employment, they are administrative functions of the
employer and not duties of the employee.22
As to her assertion that she was not provided with ergonomic modifications, the record
indicates that an ergonomic assessment was done by R.U. on April 2, 2015, and appellant was
furnished with an electric stapler, electric two-hole punch, headset, document holder, headset,
footrest, and ergonomic mouse. Likewise, N.H. explained in the February 22, 2017 decision
why appellant’s request for 55 reasonable accommodations was denied. The Board finds no
evidence to demonstrate that management’s handling of this request for accommodations was
arbitrary or unfair.23 There is no evidence of record to support error or abuse in either of these
matters.
The Board also finds that the claimed incident of July 29, 2015 did not occur as alleged.
While appellant alleged that a discussion with I.W. that day about reasonable accommodations
caused chest pain, I.W. explained that she and an IT specialist went to appellant’s workstation
and she told them she wanted to go to the health unit. The record also supports that appellant
delayed in signing in the health unit and called OWCP in the interim regarding another claim.
Although she was taken to an emergency room, two EKGs done while there were negative, and a
cardiac stress test was normal. There is no evidence to support that the meeting on July 29, 2015
was anything more than a meeting about appellant’s computer problems. Mere disagreement or
dislike of a supervisory or managerial action will not be compensable, absent evidence of error
or abuse.24

21

Carolyn S. Philpott, 51 ECAB 175 (1999).

22

Peter D. Butt, 56 ECAB 117 (2004).

23

See M.H., Docket No. 15-0478 (issued July 1, 2016).

24

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

10

As to the February 23, 2017 incident, the Board has recognized that verbal threats when
sufficiently detailed by the claimant and supported by evidence, may constitute compensable
employment factors.25 Appellant has not established with corroborating evidence that L.G.
threatened her on February 23, 2017 and the employing establishment denied that it happened as
alleged by appellant. The factual aspects of a claimed threat must be established in order to
show a compensable employment factor.26 As appellant submitted no supportive evidence
regarding this claimed incident, it is not compensable.
Regarding appellant’s perception of harassment and retaliation by employing
establishment management, generally, complaints about the manner in which a supervisor
performs his or her duties or the manner in which a supervisor exercises his or her discretion fall,
as a rule, outside the scope of coverage provided by FECA. This principle recognizes that a
supervisor or manager in general must be allowed to perform his or her duties and employees
will, at times, dislike the actions taken.27 Here again, the record contains no evidence that any
employing establishment supervisor or manager treated appellant in a disrespectful manner.
Error or abuse in discharging management duties has not been established. This allegation is not
compensable.28 Appellant submitted no corroborating evidence to establish harassment.
As noted perceptions of harassment or discrimination are not compensable under FECA.
A claimant must establish a factual basis for his or her allegations with probative and reliable
evidence.29 Although appellant submitted evidence indicating that she had filed grievances and
EEO complaints, the record does not contain an EEO decision, and the grievance denial included
reasonable responses to each of her allegations. She provided no other evidence substantiating
that disparate treatment. Appellant has not established a factual basis for her claim of
harassment by probative and reliable evidence.30
Thus, appellant has not established any compensable employment factors under FECA
and, therefore, has not met her burden of proof to establish that she sustained an emotional or
stress-related condition in the performance of duty. As appellant has not established any
compensable employment factors, the Board need not consider the medical evidence of record.31
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

25

T.G., 58 ECAB 189 (2006).

26

M.J., Docket No. 16-0695 (issued September 16, 2016).

27

See Donney T. Drennon-Gala, 56 ECAB 469 (2005).

28

Id.

29

Supra note 19.

30

See Robert Breeden, 57 ECAB 622 (2006).

31

Katherine A. Berg, 54 ECAB 262 (2002).

11

CONCLUSION
The Board finds that appellant has not established an emotional condition in the
performance of duty causally related to compensable factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

